Citation Nr: 0429775	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  96-45 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for residuals of a right 
arm fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1950 to 
September 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April and August 1996 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In April 1996, the RO denied the veteran's 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for a right total hip replacement as a result of VA medical 
treatment.  However, in a May 2002 rating action, the RO 
granted the veteran's claim and awarded a compensable 
disability evaluation.  The Board is of the opinion that the 
RO's action constitutes a full grant of the benefits sought 
regarding the veteran's right hip disability. 

As to the issue specified on the first page of the present 
decision, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)). 

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The veteran seeks service connection for residuals of a right 
arm fracture.  In October 2001, he requested to be scheduled 
for a personal hearing at the RO in conjunction with his 
claim on appeal.  In a February 2002 notice, the RO advised 
him that a personal hearing was scheduled on March 14, 2002, 
but, according to a note in the record, he failed to report 
for that hearing.  In a written statement dated March 14, 
2002, the veteran said he had received no response to his 
hearing request and, in a note received in April 2003, he 
said he had not been notified of the date of the hearing.  It 
appears that the RO's February 2002 notice was incorrectly 
addressed, and evidently sent to the wrong address.  
Therefore, in the interest of due process, a remand is 
required to afford the veteran an opportunity to testify at a 
personal hearing in his claim on appeal.

Further, medical records reflect that, when examined for 
enlistment into service in January 1950, the veteran reported 
having broken his arm at age seven, for which he was 
hospitalized.  The enlistment examination report notes a 
healed fracture of the right elbow and history of a splinter 
of bone being removed in 1936.  Service medical records 
include an August 1951 periodic examination report that notes 
a history of subluxation of the right olecranon process in 
1940.  A September 1951 clinical entry reflects a left 
shoulder injury, but records are not referable to a right arm 
problem.  When he was examined for separation in 1953, a 
fractured right elbow in 1943 was noted and described as not 
considered disqualifying for service.

In his November 1999 substantive appeal, the veteran said 
that the September 1951 entry was incorrect, and it was his 
right elbow that was broken in Toul, France, while playing 
football.  He said the elbow was set in France and the cast 
was removed in Burtonwood, England, at which time he was 
advised that it was a bad set.  In April 2002, the National 
Personnel Records Center advised the RO that there were no 
hospital records regarding the veteran's treatment at 
Burtonwood, England.  In any event, while the veteran 
underwent VA examination in January, October, and November 
1997, the examiners did not comment on whether any pre-
existing right arm injury was worsened by military service.  
The Board believes it would be helpful if this were done. 

The Board is cognizant of the lengthy course of the veteran's 
appeal and is sympathetic with his desire to have the Board 
review his claim.  However, due process demands that this 
case be REMANDED to the RO for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which 
to submit any evidence or information.

2.	The veteran should be scheduled for a personal 
hearing at the RO, and the notice of the 
scheduled hearing should be sent to him at his 
most current address of record.  A copy of the 
notice of the hearing date should be sent to 
the veteran's accredited representative, and a 
copy included in the claims file.

3.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorder at issue since May 2004.  The RO 
should then request all pertinent medical 
records from these medical providers.

4.	The veteran should be scheduled for a VA 
orthopedic examination to determine the 
etiology of any right arm disorder found to be 
present.  Prior to the examination, the 
examiner should review the claims folder, 
including the appellant's service medical 
records, particularly those dated in January 
1950, August and September 1951, and September 
1953.  A complete history of the claimed 
disorder should be obtained from the veteran.  
All indicated tests and studies should be 
conducted and all clinical findings reported 
in detail.  The examiner is requested to 
address the following matters:  (a) Does the 
appellant currently have residuals of a right 
arm fracture, or other right arm disability 
(or disabilities)?  (b) If he has such a 
disability (or disabilities), does it 
represent a disease process or the residuals 
of an injury?  (c) Taking into consideration 
the evidence incorporated in the service 
medical records (and May 2004 statement from 
Dr. Andreo), when was the disability (or 
disabilities) incurred?  (d) If any disability 
was incurred before January 1950, was there an 
increase in disability, beyond the natural 
progress of the disorder, during a period of 
military duty?  A rationale should be provided 
for all opinions given and the factors upon 
which the medical opinion is based must be set 
forth in the report.  The veteran's claims 
files must be made available to the examiner 
in conjunction with the examination, and the 
examination report should indicate whether the 
veteran's medical records were reviewed.

5.	Thereafter, the RO should readjudicate the 
veteran's claim for entitlement to service 
connection for residuals of a right arm 
fracture.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the June 2004 SSOC.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).

